Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Declaration Under 37 C.F.R. 1.132
The declaration under 37 CFR 1.132 filed 10/20/2021 is sufficient to overcome the 102 rejection of claims 1, 2 and 5-7.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Kamo et al., teach the claim limitations except, “the film containing an anion-exchange resin, the anion-exchange resin having an ion-exchange group to which a fluoride ion is bound, the content of the anion-exchange resin in the negative electrode material being not higher than 33 mass%.”
More specifically, it would not have been obvious as of the effective filing dated of the claimed invention to have the negative electrode material with the specific structure and composition in order to improve high-temperature storage properties attributed to a fluoride that is produced during battery production and then contained in the film. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINGWEN R ZENG/Examiner, Art Unit 1723